Order, Supreme Court, New York County (Herman Cahn, J.), entered July 25, 2001, which, to the extent appealed from, denied the cross motion of defendants Rajendra Parikh and AEA Consulting Services for summary judgment, unanimously affirmed, without costs.
The affidavit of defendant Rajendra Parikh, offered as an expert opinion, failed to establish defendants-appellants’ prima facie entitlement to summary judgment, since it contained only conclusory, self-serving assertions, lacking any reference to specific industry standards and/or practices, to support the conclusion that the work at issue was done in a professionally competent manner (see Estate of Nevelson v Carro, Spanbock, Raster & Cuiffo, 259 AD2d 282, 284; compare Estate of Burke v Peter J. Repetti & Co., 255 AD2d 483; see also Mosher v Town of Oppenheim, 263 AD2d 605, 606). Furthermore, defendants’ disagreement with plaintiffs’ factual averments as to such matters, among others, as how the locations of the cooling units at issue came to be chosen, and whether plaintiff misread defendant Parikh’s plans, merely raises issues of fact. Concur — Tom, J.P., Eosenberger, Friedman and Gonzalez, JJ.